Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
* Note that all responses to this action should be sent to Art Unit 1765.

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Abstract
Applicant is reminded of the proper language and format of an Abstract of 
the Disclosure.
The abstract should be in narrative form and generally limited to a single paragraph* on a separate sheet within the range of 50 to 250 words. The printer will no longer accept Abstracts that are more than 25 lines, regardless of the number of words. The form and legal phraseology often used in patent claims, such as "means" and "said", should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. 

*In the instant case, the formulas should follow the paragraph and not precede it. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/010318 A  see claims; paragraphs [0004], [0020], [0022] and [0028]) in view of Document 3: JP 2009-80424  (see claims; table 1) and further in view of JP 2012-155193 see abstract. 

With regard to applicants’ claim 1
WO 2017/010318 discloses an imaging lens comprising a polycarbonate that contains formulae (1) and (2) in the proportions indicated below, said imaging lens having a specific refractive index and Abbe number, and having the physical characteristics of a low birefringence and coefficient of water absorption. 50 mol%. toreq.(1)<70 mol%; 30 mol%<(2).ltoreq.50 mol%
More specifically with regard to applicants claim1, the primary reference discloses a polycarbonate that contains constituent units represented by formula (1) at a proportion such that 50 mol% S$ (1) < 70 mol% and constituent units represented by formula (2) at a proportion such that 30 mol% < (2) S 50 mol%, indicates that the polycarbonate contains constituent units such as 1,1-bis (4-hydroxyphenyl)—-3,3,5-trimethylcyclohexane and1,1-bis (4-hydroxyphenyl) cyclohexane at quantities such that optical characteristics such as refractive index are not impaired (for example, 10 mol% or less of all repeating units), indicates that the polycarbonate has a refractive index of 1.57-1.60, an Abbe's number of 27-31 and an absolute value of orientation birefringence (An)of 2x10-° or less, indicates that the polycarbonate can be used in imaging lenses used in cell phones, smartphones, tablets, personal computers, digital cameras, video cameras, vehicle-mounted cameras and surveillance cameras, indicates that imaging lenses require low moisture absorption, and indicates that in order to produce this polycarbonate, a carbonic acid diester is used at a quantity of 0.98-1.04 moles relative to a total of 1 mole of dihydroxy compounds (see claims; paragraphs[0004], [0020], [0022] and [0028]).
WO 2017/010318 discloses the claimed invention accept for the specific example in which 1,1-bis (4-hydroxyphenyl)-3,3,5-trimethylcyclohexaneor 1,1-bis (4-hydroxyphenyl) cyclohexane is used as a constituent unit.
Note however, JP 2009-80424  which, similar to the primary reference, discloses a polycarbonate resin for an optical member such as a lens, indicates that introducing a constituent unit represented by formula [1] into a polycarbonate resin leads to an extremely low water absorption rate.
Furthermore, JP 2012-155193 which is also similar to WO 2017/010318, discloses an aromatic polycarbonate resin for a lens that is an optical member, indicates that by introducing a constituent unit represented by formula (1), deformation and interference fringes did not occur, that is, optical characteristics did not change, in an environmental stability test comprising leaving a resin for 1000 hours at a temperature of 85°C and a humidity of 85% (see claims; table 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, upon referring to the inventions disclosed in JP 2009-80424, to incorporate constituent units of 1,1-bis(4-hydroxyphenyl)-3,3,5-trimethylcyclohexane or 1,1-bis (4-hydroxyphenyl) cyclohexane in the invention disclosed in WO 2017/010318 A at quantities such that optical characteristics such as refractive index are not impaired(for example, 10 mol% or less of all repeating units) in order to reduce the water absorption rate of an optical member such as a lens and improve environmental stability at a temperature of 85°C and a humidity of 85%.

With regard to applicants’ claim 2, 
wherein the content of the repeating unit of formula (3) is 10 mol% to 40 mol%. 

 See the discussion for claim 1 above.  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since the overlapping ranges are disclosed in the primary reference and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to applicants’ claim 3
wherein the content of the repeating unit of formula (1) is 20 mol% to 70 mol%.

 	See the discussion for claim 2 above.


With regard to applicants’ claim 4
wherein the content of the repeating unit of formula (2) is 10 mol% to 60 mol%.

 	See the discussion for claim 2 above.

With regard to applicants’ claim 5
wherein: R, and R2 are both hydrogen, the content of the repeating unit of formula (1) is 40 mol™% to 65 mol%, and the content of the repeating unit of formula (2) is 10 mol% to 35 mol%.

 See the discussion for claim 2 above.

With regard to applicants’ claim 6
wherein: R, and R2 are both phenyl groups, the content of the repeating unit of formula (1) is 25 mol% to 50 mol%, and the content of the repeating unit of formula (2) is 15 mol% to 60 mol%. 

 See the discussion for claim 2 above.



With regard to applicants’ claim 7                   
wherein the percentage of terminal phenolic hydroxy! groups is 15% or lower with respect to the total polymer ends.

 See the discussion for claim 2 above.


With regard to applicants’ claim 8
wherein the repeating unit of formula (3) is introduced from bisphenol TMC.

In addition to the discussion in claim 1 above, note that generally, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069,1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). 

With regard to applicants’ claim 9 
wherein the Abbe number is 26.0 to 31.0.
Note claim 5 of wherein WO  2017/010318 discloses an Abbe number is 17.5 to 29.5. 


With regard to applicants’ claim 10
wherein the orientation birefringence is 5 x 10° or smaller. 3

See claim 3 of WO  2017/010318. 

With regard to applicants’ claim 11
which is directed to an optical member comprising the polycarbonate resin. 
See abstract of WO  2017/010318.

With regard to applicants’ claim 12
directed to an optical member according to claim 11, which is a lens.
See abstract of WO  2017/010318.

With regard to applicants’ claim 13
directed to an optical member according to claim 11, which is a retardation film.
See abstract of WO  2017/010318.

With regard to applicants’ claim 14 

directed to an optical member according to claim 12, which is an imaging lens to be used in acellular phone, smartphone, tablet terminal, personal computer, digital camera, video camera, on-board camera or surveillance camera.

See abstract of WO  2017/010318.

Lastly, the effect achieved by the present invention does not go beyond what a person skilled in the art could foresee from WO 2017/010318 A, JP 2009-80424 and JP 2012-155193. Therefore, a person skilled in the art could easily have invented the invention as in claims 1-5 and 7-14 of the present application on the basis of the inventions disclosed in WO 2017/010318 A, JP 2009-80424 and JP 2012-155193.  In conclusion,  view of the above, there appears to be no significant difference 
between the reference(s) and that which is claimed by applicant(s). Any differences not 
specifically mentioned appear to be conventional. Consequently, the claimed invention 
cannot be deemed as unobvious and accordingly is unpatentable.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765